382 U.S. 420 (1966)
BANKS
v.
CALIFORNIA.
No. 87, Misc.
Supreme Court of United States.
Decided January 24, 1966.
ON PETITION FOR WRIT OF CERTIORARI TO THE DISTRICT COURT OF APPEAL OF CALIFORNIA, FIRST APPELLATE DISTRICT.
Petitioner pro se.
Thomas C. Lynch, Attorney General of California, Albert W. Harris, Jr., Assistant Attorney General, and Charles W. Rumph, Deputy Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the District Court of Appeal of California, First Appellate District, for further proceedings in light of Griffin v. California, 380 U. S. 609.
THE CHIEF JUSTICE took no part in the consideration of this motion and petition.